                     Case 20-50527-LSS         Doc 114       Filed 11/16/20        Page 1 of 8




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                 Chapter 11

    BOY SCOUTS OF AMERICA AND                              Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                           (Jointly Administered)
                           Debtors.


    BOY SCOUTS OF AMERICA,

                           Plaintiff,                      Adv. Pro. No. 20-50527 (LSS)

               v.

    A.A., et al.,2

                            Defendants.


                       NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                       HEARING ON NOVEMBER 18, 2020, AT 10:00 A.M. (ET)




1
 The Debtors in the chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
 A full list of the Defendants in this adversary proceeding was included in redacted form on Exhibit A to the BSA’s
Verified Complaint for Injunctive Relief [A.D.I No. 1] to protect the privacy interests of abuse victims. A revised
proposed redacted version of the Complaint and Exhibit A thereto was filed on or about February 26, 2020 [A.D.I
No. 14-1]. An unredacted version of the Complaint and Exhibit A thereto have been served on each Defendant’s
counsel.
           Case 20-50527-LSS         Doc 114       Filed 11/16/20   Page 2 of 8




            This hearing will be held telephonically and by video. All parties
               wishing to appear must do so telephonically by contacting
           COURTCALL, LLC at 866-582-6878 no later than November 18 at
            8:30 a.m. to sign up. Additionally, anyone wishing to appear by
             Zoom is invited to use the link below. All parties that will be
               arguing or testifying must appear by Zoom and CourtCall.
           Participants on CourtCall should dial into the call not later than 10
           minutes prior to the start of the scheduled hearing to insure a proper
                                         connection.

              PLEASE NOTE THAT THE MICROPHONES ON THE
              ZOOM MEETING WILL BE MUTED AND THE ONLY
                 AUDIO WILL BE THROUGH COURTCALL

                       Topic: Boy Scouts of America 20-10343
               Time: November 18, 2020 10:00 AM Eastern Time (US and
                                     Canada)

                                 Join ZoomGov Meeting
                     https://debuscourts.zoomgov.com/j/1607393350

                                Meeting ID: 160 739 3350
                                   Passcode: 795631

                                     Join by SIP
                             1607393350@sip.zoomgov.com


RESOLVED MATTER

1.   Application of the Official Tort Claimants’ Committee Pursuant to Sections 328(a) and
     1103 of the Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure
     and Local Rule 2014-1 for Authorization to Employ and Retain Keen-Summit Capital
     Partners LLC as Real Estate Advisor, Effective as of October 9, 2020 (D.I. 1477, Filed
     10/9/20).

     Objection Deadline: October 23, 2020, at 4:00 p.m. (ET).

     Responses Received: None.




                                             -2-
           Case 20-50527-LSS        Doc 114      Filed 11/16/20    Page 3 of 8




     Related Pleadings:

            a)     Certification of Counsel Regarding Application of the Official Tort
                   Claimants’ Committee Pursuant to Sections 328(a) and 1103 of the
                   Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy
                   Procedure and Local Rule 2014-1 for Authorization to Employ and Retain
                   Keen-Summit Capital Partners LLC as Real Estate Advisor, Effective as
                   of October 9, 2020 (D.I. 1578, Filed 10/26/20).

            b)     Order Pursuant to Sections 328(a) and 1103 of the Bankruptcy Code, Rule
                   2014 of the Federal Rules of Bankruptcy Procedure and Local Rule 2014-
                   1 for Authorization to Employ and Retain Keen-Summit Capital Partners
                   LLC as Real Estate Advisor, Effective as of October 9, 2020 (D.I. 1589,
                   Entered 10/28/20)

     Status: An Order has been entered. No hearing is necessary.

2.   Motion of Eric Pai, as Administrator of the Estate of Jarred Pai for Relief from the
     Automatic Stay Pursuant to Section 362(d) of the Bankruptcy Code (D.I. 1484, Filed
     10/12/20).

     Objection Deadline: October 26, 2020, at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

            a)     Certificate of No Objection Regarding Motion of Eric Pai, as
                   Administrator of the Estate of Jarred Pai for Relief from the Automatic
                   Stay Pursuant to Section 362(d) of the Bankruptcy Code (D.I. 1587, Filed
                   10/28/20); and

            b)     Order Granting Motion of Eric Pai, as Administrator of the Estate of
                   Jarred Pai for Relief from the Automatic Stay Pursuant to Section 362(d)
                   of the Bankruptcy Code (D.I. 1601, Entered 10/29/20).

     Status: An order has been entered. No hearing is necessary.

3.   Debtors’ Second Motion for Entry of an Order Extending the Debtors’ Exclusive Periods
     to File a Chapter 11 Plan and Solicit Acceptances Thereof (D.I. 1519, Filed 10/14/20).

     Objection Deadline: October 28, 2020, at 4:00 p.m. (ET).




                                           -3-
           Case 20-50527-LSS        Doc 114      Filed 11/16/20    Page 4 of 8




     Responses Received:

            a)     Informal comments from the Tort Claimants’ Committee; and

            b)     Informal comments from the Coalition of Abused Scouts for Justice.

     Related Pleadings:

            a)     Certification of Counsel Regarding Debtors’ Second Motion for Entry of
                   an Order Extending the Debtors’ Exclusive Periods to File a Chapter 11
                   Plan and Solicit Acceptances Thereof (D.I. 1603, Filed 10/29/20); and

            b)     Order Extending the Debtors’ Exclusive Periods to File a Chapter 11 Plan
                   and Solicit Acceptances Thereof (D.I. 1606, Entered 10/30/20).

     Status: An order has been entered. No hearing is necessary.

ADJOURNED MATTERS

4.   Motion of Official Committee of Tort Claimants Enforcing Automatic Stay Under 11
     U.S.C. §§ 362(a)(3) and 541(a) Against Middle Tennessee Council Arising from
     Transfers of Property of the Estate (D.I. 1084, Filed 8/7/20).

     Objection Deadline: September 30, 2020, at 4:00 p.m. (ET). Extended to December 2,
     2020, at 4:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

            a)     Re-Notice of Motion of Official Committee of Tort Claimants Enforcing
                   Automatic Stay Under 11 U.S.C. §§ 362(a)(3) and 541(a) Against Middle
                   Tennessee Council Arising from Transfers of Property of the Estate (D.I.
                   1140, Filed 8/24/20);

            b)     Re-Notice of Motion of Official Committee of Tort Claimants Enforcing
                   Automatic Stay Under 11 U.S.C. §§ 362(a)(3) and 541(a) Against Middle
                   Tennessee Council Arising from Transfers of Property of the Estate (D.I.
                   1408, Filed 10/5/20); and

            c)     Re-Notice of Motion of Official Committee of Tort Claimants Enforcing
                   Automatic Stay Under 11 U.S.C. §§ 362(a)(3) and 541(a) Against Middle
                   Tennessee Council Arising from Transfers of Property of the Estate (D.I.
                   1626, Filed 11/4/20);

     Status: This matter has been adjourned to the hearing scheduled for December 16, 2020,
     at 10:00 a.m. (ET).

                                           -4-
           Case 20-50527-LSS        Doc 114       Filed 11/16/20   Page 5 of 8




5.   Debtors’ Motion for Entry of an Order (I) Approving Wilson Settlement Agreement and
     (II) Lifting the Automatic Stay, to the Extent Necessary, to Permit Payment of Settlement
     Amount by Applicable Insurance (D.I. 1596, Filed 10/28/20).

     Objection Deadline: November 12, 2020, at 4:00 p.m. (ET).

     Responses Received:

            a)     The Future Claimants’ Representative’s Objections to Debtors' Motions
                   for Entry of Orders with Respect to Wilson and Worley (I) Approving
                   Settlement Agreements and (II) Lifting the Automatic Stay, to the Extent
                   Necessary, to Permit Payment of Settlement Amounts by Applicable
                   Insurance (D.I. 1647, Filed 11/12/20); and

            b)     Joinder Of The Coalition Of Abused Scouts For Justice To The Future
                   Claimants’ Representative’s Objections To Debtors’ Motions For Entry Of
                   Orders With Respect To Wilson And Worley (I) Approving Settlement
                   Agreements And (Ii) Lifting The Automatic Stay, To The Extent
                   Necessary, To Permit Payment Of Settlement Amounts By Applicable
                   Insurance (D.I. 1652, Filed 11/12/20).

     Related Pleadings: None.

     Status: This matter has been adjourned to the hearing scheduled for December 16, 2020,
     at 10:00 a.m. (ET).

6.   Debtors’ Motion for Entry of an Order (I) Approving Worley Settlement Agreement and
     (II) Lifting the Automatic Stay, to the Extent Necessary, to Permit Payment of Settlement
     Amount by Applicable Insurance (D.I. 1598, Filed 10/28/20).

     Objection Deadline: November 12, 2020, at 4:00 p.m. (ET).

     Responses Received:

            a)     The Future Claimants’ Representative’s Objections to Debtors' Motions
                   for Entry of Orders with Respect to Wilson and Worley (I) Approving
                   Settlement Agreements and (II) Lifting the Automatic Stay, to the Extent
                   Necessary, to Permit Payment of Settlement Amounts by Applicable
                   Insurance (D.I. 1647, Filed 11/12/20); and

            b)     Joinder Of The Coalition Of Abused Scouts For Justice To The Future
                   Claimants’ Representative’s Objections To Debtors’ Motions For Entry Of
                   Orders With Respect To Wilson And Worley (I) Approving Settlement
                   Agreements And (Ii) Lifting The Automatic Stay, To The Extent



                                            -5-
           Case 20-50527-LSS        Doc 114      Filed 11/16/20   Page 6 of 8




                   Necessary, To Permit Payment Of Settlement Amounts By Applicable
                   Insurance (D.I. 1652, Filed 11/12/20).

     Related Pleadings: None.

     Status: This matter has been adjourned to the hearing scheduled for December 16, 2020,
     at 10:00 a.m. (ET).

INTERIM FEE APPLICATIONS

7.   Interim Fee Applications.

     Status: This matter has been adjourned to the hearing schedule for December 16, 2020,
     at 10:00 a.m. (ET) at the requested of the Fee Examiner.

MATTER GOING FORWARD

8.   Debtors’ Application for Entry of an Order Authorizing the Retention and Employment
     of White & Case LLP as Attorneys to the Debtors and Debtors in Possession Effective as
     of October 23, 2020 (D.I. 1571, Filed 10/22/20).

     Objection Deadline: November 5, 2020, at 4:00 p.m. (ET). Extended to November 6,
     2020, at 4:00 p.m. (ET) for Century Indemnity Company.

     Responses Received:

            a)     Century’s Objection to Debtors’ Application for Entry of an Order
                   Authorizing the Retention and Employment of White & Case LLP as
                   Attorneys to the Debtors and Debtors in Possession Effective as of
                   September 23, 2020 (D.I. 1637, Filed 11/6/20); and

            b)     Declaration of Stamatios Stamoulis (D.I. 1639, Filed 11/6/20).

     Related Pleadings:

            a)     Stipulation and Proposed Order to Extend Time (D.I. 1651, Filed
                   11/12/20); and

            b)     Debtors’ Response to Century’s Objection to Debtors’ Application for
                   Entry of an Order Authorizing the Retention and Employment of White &
                   Case LLP as Attorneys to the Debtors and Debtors in Possession Effective
                   as of September 23, 2020 (D.I. 1656, Filed 11/13/20); and

            c)     Supplemental Declaration of Jessica C. K. Boelter in Support of Debtors’
                   Application for Entry of an Order Authorizing the Retention and
                   Employment of White & Case LLP as Attorneys to the Debtors and


                                           -6-
              Case 20-50527-LSS        Doc 114       Filed 11/16/20   Page 7 of 8




                      Debtors in Possession Effective as of September 23, 2020 (D.I. 1657,
                      Filed 11/13/20).

       Status: This matter is going forward.

ADVERSARY PROCEEDING

Boy Scouts of America v. A.A. et al., Adv. Pro. No. 20-50527

9.     Notice of Third Stipulation By and Among the Boy Scouts of America, the Official
       Committee of Survivors of Abuse, and the Official Committee of Unsecured Creditors
       Modifying the Consent Order Granting the BSA's Motion for a Preliminary Injunction
       Pursuant to 11 U.S.C. §§ 105(a) and 362 and Further Extending the Termination Date of
       the Standstill Period (A.D.I. 107, Filed 10/22/20).

       Objection Deadline: November 5, 2020, at 4:00 p.m. (ET).

       Responses Received:

              a)      Limited Objection to Third Stipulation By and Among the Boy Scouts of
                      America, the Official Committee of Survivors of Abuse, and the Official
                      Committee of Unsecured Creditors Modifying the Consent Order Granting
                      the BSAs Motion for a Preliminary Injunction Pursuant to 11U.S.C. §§
                      105(A) and 362 and Further Extending the Termination Date of the
                      Standstill Period (A.D.I. 112, Filed 11/5/20); and

              b)      Century’s Limited Objection to Order Modifying the Consent Order
                      Granting the BSA’s Motion for a Preliminary Injunction Pursuant to 11
                      U.S.C. §§ 105(a) and 362 and Further Extending the Termination Date of
                      the Standstill Period (A.D.I. 113, Filed 11/5/20).

       Related Pleadings:

              a)      Motion for Order Modifying Preliminary Injunction to Allow Movants to
                      Proceed with State Court Actions as to Non-Debtor Defendants (A.D.I.
                      109, Filed 11/4/20);

              b)      Declaration of Daniel K. Astin in Support of Motion for Order Modifying
                      Preliminary Injunction to Allow Movants to Proceed with State Court
                      Actions as to Non-Debtor Defendants (A.D.I. 110; Filed 11/4/20);

              c)      Opening Brief in Support of Motion for Order Modifying Preliminary
                      Injunction to Allow Movants to Proceed with State Court Actions as to
                      Non-Debtor Defendants (A.D.I. 111; Filed 11/4/20); and




                                               -7-
            Case 20-50527-LSS        Doc 114       Filed 11/16/20   Page 8 of 8




             d)     Stipulation and Proposed Order to Extend Time (D.I. 1651, Filed
                    11/12/20).

      Status: The Debtors have resolved response “a.” The Debtors, the party to response “a,”
      and the Ad Hoc Committee of Local Councils intend to make a statement on the record at
      the hearing regarding this matter. The Debtors and the movants have agreed to adjourn
      the hearing on related pleadings “a,” “b,” and “c” to the hearing scheduled for December
      16, 2020, at 10:00 a.m. (ET). This matter is going forward with respect to response “b.”

Dated: November 16, 2020                  MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                          /s/ Eric W. Moats
                                           Derek C. Abbott (No. 3376)
                                           Andrew R. Remming (No. 5120)
                                           Eric W. Moats (No. 6441)
                                           Paige N. Topper (No. 6470)
                                           1201 North Market Street, 16th Floor
                                           P.O. Box 1347
                                           Wilmington, Delaware 19899-1347
                                           Telephone: (302) 658-9200
                                           Email: dabbott@mnat.com
                                                  aremming@mnat.com
                                                  emoats@mnat.com
                                                  ptopper@mnat.com

                                          – and –

                                          WHITE & CASE LLP
                                          Jessica C. K. Boelter (admitted pro hac vice)
                                          1221 Avenue of the Americas
                                          New York, New York 10020
                                          Telephone: (212) 819-8200
                                          Email: jessica.boelter@whitecase.com

                                          – and –

                                          WHITE & CASE LLP
                                          Michael C. Andolina (admitted pro hac vice)
                                          Matthew E. Linder (admitted pro hac vice)
                                          111 South Wacker Drive
                                          Chicago, Illinois 60606
                                          Telephone: (212) 881-5400
                                          Email: mandolina@whitecase.com
                                           mlinder@whitecase.com

                                          Counsel and Proposed Co-Counsel for the Debtors
                                          and Debtors in Possession

                                             -8-
